In the
              Court of Appeals
      Second Appellate District of Texas
               at Fort Worth
             ___________________________
                  No. 02-20-00018-CV
             ___________________________

        IN RE DWIGHT ERVIN BROWN, Relator




                     Original Proceeding
                       Denton County
Trial Court Nos. F90-577-B, F90-578-B, F90-579-B, F91-640-B


          Before Womack, Gabriel, and Wallach, JJ.
             Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: January 13, 2020




                                         2